Citation Nr: 0736276	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  97-23 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for muscle spasms, claimed 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1989, and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied reopening the claim for 
service connection for muscle spasms.  Jurisdiction was 
subsequently transferred to the Montgomery, Alabama, RO.

In February 1998, the veteran testified before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.

In September 1998, the Board remanded this claim for 
additional development and adjudicative action.  In the 
remand, the Board determined that the issue on appeal was 
most appropriately characterized as an initial claim for 
service connection, and not as to whether to reopen a 
previously denied claim of service connection for a low back 
disorder.  The Board subsequently remanded this claim again 
in May 2001 and June 2003 for additional development and 
adjudicative action.

In a June 2005 decision, the Board denied the veteran's claim 
of entitlement to service connection for muscle spasms as 
being due to an undiagnosed illness.  A timely appeal of that 
decision was filed to the United States Court of Appeals for 
Veterans Claims (Court).

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's June 2005 decision and remand the issue of 
entitlement to service connection for muscle spasms.  In 
April 2007, the Court granted the joint motion, vacated the 
Board's June 2005 decision and remanded the case to the Board 
for compliance with directives that were specified in the 
joint motion.

The appeal is again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran is seeking service connection for muscle spasms 
as a manifestation of an undiagnosed illness.  He has 
reported experiencing spasms throughout his body, including 
his face, back, arms, and legs.  He contends that he first 
developed these symptoms while serving in the Persian Gulf, 
and that they have continued ever since.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. §3.317(a)(1) (2007).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2007).

In the June 2005 decision, the Board concluded that there was 
no objective evidence of record demonstrating that the 
veteran experienced muscle spasms.  The Board reviewed the 
reports of numerous VA examinations conducted since 1991, and 
noted that none of the examiners found objective evidence of 
spasms.  The Board considered the statements of the veteran 
and his former spouse, and acknowledged that they were 
competent to describe having muscle spasms, as spasms are an 
observable condition.  However, the Board further determined 
that their statements were insufficient to establish a 
current disability manifested by muscle spasms.  Absent any 
objective indications of a chronic disability; or proof that 
the chronic disability is the result of undiagnosed illness, 
the Board found that the claim must be denied.

As explained in the Introduction, the veteran appealed that 
decision to the Court.  The VA Office of General Counsel and 
the veteran's attorney subsequently filed a joint motion for 
remand, requesting that the Court vacate the Board's June 
2005 decision and remand the issue of entitlement to service 
connection for muscle spasms.  In the joint motion, the 
parties determined that the Board had erred in requiring 
objective clinical evidence of muscle spasms to establish the 
presence of a current disability.  The parties explained that 
the regulation contemplated that the presence of a disability 
could be established by "non-medical indicator," such as 
evidence that a veteran has sought medical treatment for his 
or her symptoms, or lay statements of individuals who have 
observed such manifestations.  Consequently, the parties 
concluded that the case should be remanded for readjudication 
so that the Board could apply the correct standard for 
presumptive service connection pursuant to 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.  These findings were subsequently 
adopted by Order of the Court in April 2007.

The Board has once again reviewed the record on appeal.  The 
Board wishes to make it clear that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."

Since the Board's June 2005 decision, additional VA treatment 
records have been associated with the claims file, including 
clinical records showing complaints and treatment for both 
muscle pain and spasms.  Since the Court's April 2007 Order, 
the veteran has also submitted additional evidence directly 
to the Board in the form of medical records and lay 
statements.  In a signed statement dated in October 2007, the 
veteran specifically requested that this case be remanded to 
the agency of original jurisdiction (AOJ) for initial 
consideration of that new evidence.  

In accordance with the veteran's request, and pursuant to the 
provisions of 38 C.F.R. § 20.1304(c) (2007), the Board finds 
that this case must be remanded to the AMC for initial 
consideration of the new evidence.

However, the Board also notes that the veteran has recently 
been given a diagnosis of fibromyalgia and/or myofascial pain 
syndrome.  It appears that this diagnosis is based on his 
complaints of both muscle pain and muscle spasms.  In light 
of this evidence, the Board finds that the RO/AMC should 
arrange for the veteran to undergo another VA examination to 
clarify whether the claimed muscle spasms are part and parcel 
of fibromyalgia.

The Board also notes that the veteran has been awarded 
service connection for polyarthralgias as due to an 
undiagnosed illness.  This disability was rated as 10 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (2007), which applies to fibromyalgia.  Although 
that diagnostic code applies to fibromyalgia, it appears that 
the rating was initially assigned by analogy, and not because 
the RO specifically determined that the veteran had 
fibromyalgia due to service.  In a subsequent August 2006 
rating decision, the RO granted an increased rating of 20 
percent for that disability under DC 5025.  However, the RO 
continued to characterize the nature of the service-connected 
disability as polyarthralgias, and not fibromyalgia.  Thus, 
to date, it appears that service connection has not been 
established for fibromyalgia.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records 
of the veteran's treatment from the 
Atlanta VA Medical Center since April 
2005.

2.  The veteran should then be afforded VA 
examination by an appropriate specialist 
for the purpose of determining the nature 
and etiology of the claimed muscle spasms.  
In particular, the examiner should respond 
to each of the following inquiries:

a.  Are the veteran's reported 
muscle spasms attributable to a 
diagnosed illness, an undiagnosed 
illness, or a medically unexplained 
chronic multi-symptom illness such 
as fibromyalgia?  

b.  If a known diagnosis is 
rendered, offer an opinion as to 
whether it is as likely as not that 
this disorder is related to the 
veteran's active service. 

c.  If the symptoms are attributable 
to an undiagnosed illness or a 
chronic multi-symptom illness such 
as fibromyalgia, state whether there 
is affirmative evidence that this 
condition was not incurred during 
active duty in the Southwest Asia 
theater of operations, or whether 
there is affirmative evidence that 
the undiagnosed illness was caused 
by a supervening condition or event 
that occurred between his departure 
from the Southwest Asia theater of 
operations (in May 1991) and the 
onset of the illness.

All necessary tests in order to determine 
the correct diagnosis as determined by the 
examiner are to be done.  The examiner 
must explain the rationale for all 
opinions given.

3,  After undertaking any other 
development deemed necessary as a 
consequence of these actions, the RO/AMC 
should re-adjudicate the veteran's claim.  
The readjudication must include 
consideration of all additional evidence 
received since the last Supplemental 
Statement of the Case dated in May 2004.  
If the benefit sought on appeal remains 
denied, the veteran should be provided 
another SSOC.  He should also be afforded 
the opportunity to respond to that SSOC 
before the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



